Case 19-13500-mdc        Doc 14    Filed 08/01/19 Entered 08/01/19 18:19:02             Desc Main
                                   Document     Page 1 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                 :
                                       : Case No.: 19-13500
Christopher J Parke                    : Chapter 13
                                       : Judge Magdeline D. Coleman
                             Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                       :
Nationstar Mortgage LLC d/b/a Mr.      : Date and Time of Hearing
Cooper                                 : Place of Hearing
                              Movant, : August 27, 2019 at 10:30 a.m.
       vs                              :
                                       : U.S. Bankruptcy Court
Christopher J Parke                    : 900 Market Street, Courtroom #2
                                       : Philadelphia, PA, 19107
William C. Miller                      :
                              Respondents.

MOTION FOR RELIEF FROM THE AUTOMATIC STAY TO PERMIT NATIONSTAR
 MORTGAGE LLC D/B/A MR. COOPER TO FORECLOSE ON 964 WOODCREST
                    ROAD, ABINGTON, PA 19001

        Nationstar Mortgage LLC d/b/a Mr. Cooper (the "Creditor") moves this Court, under

Bankruptcy Code §§ 361, 362, 363, and other sections of Title 11 of the United States Code, and

under Federal Rules of Bankruptcy Procedure 4001 and 6007 for an order conditioning,

modifying, or dissolving the automatic stay imposed by Bankruptcy Code § 362 and avers as

follows:

        1.     This is an action arising pursuant to a case under Title 11 of the United States

Code.

        2.     Creditor is a lending institution duly authorized to conduct business in the

Commonwealth of Pennsylvania.

        3.     Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a

secured creditor of the Debtor.




19-021649_KKC
Case 19-13500-mdc        Doc 14    Filed 08/01/19 Entered 08/01/19 18:19:02              Desc Main
                                   Document     Page 2 of 5


       4.      Christopher J Parke (''Debtor'') filed a voluntary petition for relief under Chapter

13 of the Bankruptcy Code on May 31, 2019, ("Petition").

       5.      Debtor is currently obligated to Nationstar Mortgage LLC d/b/a Mr. Cooper ,

under the terms of a certain Note, dated May 22, 2006, in the original principal amount of

$176,000.00 executed by Debtor (hereinafter "Note").

       6.      As security for repayment of the Note, Debtor executed a certain Mortgage, dated

of even date and of even amount, currently in favor of Nationstar Mortgage LLC d/b/a Mr.

Cooper , with respect to certain real property owned by the Debtor located at 964 Woodcrest

Road, Abington, PA 19001 (hereinafter "Mortgaged Premises") and being recorded in

Montgomery County Recordings Office at Mortgage Book Volume 12061, Page 00834 to 00850

on March 20, 2007 in the Office of the Recorder of Deeds in and for Montgomery County,

Pennsylvania ("Mortgage").

       7.      Attached are redacted copies of any documents that support the claim, such as

promissory notes, purchase order, invoices, itemized statements of running accounts, contracts,

judgments, mortgages, and security agreements in support of right to seek a lift of the automatic

stay and foreclose if necessary. Debtor(s) executed a promissory note secured by a mortgage or

deed of trust. The promissory note is either made payable to Creditor or has been duly indorsed.

Creditor, directly or through an agent, has possession of the promissory note. Creditor is the

original mortgagee or beneficiary or the assignee of the mortgage or deed of trust.

       8.      Debtor has failed to make post-petition mortgage payments for the past 2 months,

as of July 18, 2019.

       9.      Due to said failure by Debtor to make payments when due, Creditor lacks

adequate protection of its security interest in the Mortgaged Premises.



19-021649_KKC
Case 19-13500-mdc        Doc 14    Filed 08/01/19 Entered 08/01/19 18:19:02            Desc Main
                                   Document     Page 3 of 5


       10.     The total loan balance and the amount past due to Nationstar Mortgage LLC d/b/a

Mr. Cooper in post-petition arrearages are $174,587.97 and $3,452.88, respectively, as of July

18, 2019.

       11.     The automatic stay of Section 362 of the Bankruptcy Code should be terminated

with respect to the interest of Nationstar Mortgage LLC d/b/a Mr. Cooper in the Mortgaged

Premises, pursuant to Section 362(d)(1).

       WHEREFORE, Nationstar Mortgage LLC d/b/a Mr. Cooper respectfully requests this

Honorable Court to enter an order terminating the Automatic Stay as it affects the interest of

Nationstar Mortgage LLC d/b/a Mr. Cooper in the Mortgaged Premises of the Debtor

specifically identified in the Mortgage, and granting such other relief as this Honorable Court

may deem just.


                                                     Respectfully submitted,

                                                      /s/ Karina Velter
                                                     Karina Velter, Esquire (94781)
                                                     Adam B. Hall (323867)
                                                     Sarah E. Barngrover (323972)
                                                     Manley Deas Kochalski LLC
                                                     P.O. Box 165028
                                                     Columbus, OH 43216-5028
                                                     Telephone: 614-220-5611
                                                     Fax: 614-627-8181
                                                     Attorneys for Creditor
                                                     The case attorney for this file is Karina
                                                     Velter.
                                                     Contact email is kvelter@manleydeas.com




19-021649_KKC
Case 19-13500-mdc       Doc 14     Filed 08/01/19 Entered 08/01/19 18:19:02             Desc Main
                                   Document     Page 4 of 5




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                 :
                                       : Case No.: 19-13500
Christopher J Parke                    : Chapter 13
                                       : Judge Magdeline D. Coleman
                             Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                       :
Nationstar Mortgage LLC d/b/a Mr.      : Date and Time of Hearing
Cooper                                 : Place of Hearing
                              Movant, : August 27, 2019 at 10:30 a.m.
       vs                              :
                                       : U.S. Bankruptcy Court
Christopher J Parke                    : 900 Market Street, Courtroom #2
                                       : Philadelphia, PA, 19107
William C. Miller                      :
                             Respondents.

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay to permit Nationstar Mortgage LLC d/b/a Mr. Cooper to foreclose on 964

Woodcrest Road, Abington, PA 19001 was served on the parties listed below via e-mail

notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   William C. Miller, Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105

   Brad J. Sadek, Attorney for Christopher J Parke, Sadek and Cooper, 1315 Walnut Street,
   Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on August 1, 2019:

   Christopher J Parke, 964 Woodcrest Road, Abington, PA 19001




19-021649_KKC
Case 19-13500-mdc     Doc 14   Filed 08/01/19 Entered 08/01/19 18:19:02         Desc Main
                               Document     Page 5 of 5




  Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101


       August 1, 2019
DATE: ______________________
                                                  /s/ Karina Velter
                                                Karina Velter, Esquire (94781)
                                                Adam B. Hall (323867)
                                                Sarah E. Barngrover (323972)
                                                Manley Deas Kochalski LLC
                                                P.O. Box 165028
                                                Columbus, OH 43216-5028
                                                Telephone: 614-220-5611
                                                Fax: 614-627-8181
                                                Attorneys for Creditor
                                                The case attorney for this file is Karina
                                                Velter.
                                                Contact email is kvelter@manleydeas.com




19-021649_KKC
